NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          APR 28 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

MIGUEL ANGEL OCHOA-FUENTES,                      No. 11-71951

               Petitioner,                       Agency No. A088-769-298

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Miguel Angel Ochoa-Fuentes, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) order of removal. We dismiss the petition for

review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       We lack jurisdiction to review the BIA’s discretionary denial of cancellation

of removal for failure to establish the requisite hardship, see 8 U.S.C.

§ 1252(a)(2)(B)(i); Mendez-Castro v. Mukasey, 552 F.3d 975, 978 (9th Cir. 2009),

and Ochoa-Fuentes has not set forth a colorable constitutional claim or question of

law that would invoke our jurisdiction, see Mendez-Castro, 552 F.3d at 978 (any

challenge to an IJ’s discretionary determination must present a colorable

constitutional claim or question of law in order for this court to exercise

jurisdiction).

       PETITION FOR REVIEW DISMISSED.




                                           2                                  11-71951